Citation Nr: 0708283	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-29 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for bilateral calcified pleural plaquing, resultant 
from exposure to asbestos.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
February 1952 to January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.

The veteran's case was advanced on the docket due to his 
advanced age via motion dated March 2007.  
  

FINDING OF FACT

The veteran has calcified plaques in his lungs as a result of 
asbestos exposure; his Pulmonary Fitness Test (PFT) results 
show a score of 68.9 percent predicted Forced Vital Capacity 
(FVC) after use of a bronchodilator.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 30 percent for bilateral calcified pleural plaquing, 
resultant from exposure to asbestos, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.20, 4.97, Diagnostic Code 6833 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004). 

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a July 2004 VCAA letter, the veteran was notified of 
the information and evidence needed to substantiate and 
complete his claim.  The veteran was specifically informed as 
to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  He was also notified 
of the need to give VA any evidence pertaining to his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran was provided a VCAA notice letter in August 2003, 
before the January 2004 RO decision that is the subject of 
this appeal.    

With respect to the Dingess requirements, the veteran was not 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
an increase be granted for his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For reasons discussed in 
further detail below, the Board's current decision results in 
a denial of the veteran's claim, and any lack of notice with 
regards to the Dingess requirements constitutes an error non-
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where Board addresses question not 
addressed by agency of original jurisdiction, Board must 
consider whether veteran has been prejudiced thereby).  In 
this respect, all the VCAA requires is that the duty to 
notify is satisfied, and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error); Bernard, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  Comprehensive examinations to evaluate the 
disability at issue were conducted, which resulted in 
findings that are adequate for rating purposes.  There is no 
further duty to provide an examination or medical opinion.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim arising from an initial grant of service 
connection, it is not the present levels of disability which 
are of primary importance.  Rather, the entire period, (from 
the filing of the claim forward) is to be considered to 
ensure that consideration is given to the possibility of 
"staged ratings"; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
Diagnostic Code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The veteran was granted service connection for bilateral 
calcified pleural plaquing, a lung disorder, in a November 
2004 rating decision based on his in-service exposure to 
asbestos.  The veteran's disability rating was established at 
30 percent, to which he has expressed a timely disagreement.  
The veteran contends, essentially, that his condition is of a 
greater severity than that contemplated by his current 
rating.  

The Board notes that there is no specific rating criteria 
specific to bilateral calcified pleural plaquing, and must 
therefore rate the veteran on an analogous regulatory 
provision which most accurately estimates his overall 
disability picture.  See 38 C.F.R. § 4.20.  In so doing, the 
Board looks to Code 6833 dealing with asbestosis.  See 
38 C.F.R. § 4.97, Diagnostic Code 6833.  Asbestosis, like the 
veteran's calcified pleural plaquing, is a lung disorder 
associated with exposure to asbestos and thus presents a 
logical analogy for rating the severity of the veteran's 
condition.  

Application of Code 6833 requires the use of the General 
Rating Formula for Interstitial Lung Disease (General 
Formula) which provides for the assignment of a 100 percent 
rating where Forced Vital Capacity (FVC) is less than 50 
percent predicted, or; where the Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method 
(DLCO(SB)) is less than 40 percent predicted, or; where the 
maximum exercise capacity is less than 15 ml/kg/minute oxygen 
consumption with cardiorespiratory limitation, or; where cor 
pulmonale or pulmonary hypertension, is present or; where the 
veteran requires outpatient oxygen therapy; a 60 percent 
rating is warranted where the evidence shows FVC of 50 to 64 
percent predicted, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/minute oxygen consumption with cardiorespiratory 
limitation; a 30 percent rating is warranted where the 
evidence shows FVC of 65 to 74 percent predicted, or; DLCO 
(SB) of 56 to 65 percent predicted; and a 10 percent rating 
is warranted where the evidence shows FVC of 75 to 80 percent 
predicted, or; DLCO (SB) of 66 to 80 percent predicted.  See 
38 C.F.R. § 4.97.  

For the purposes of determining the severity of the veteran's 
disability, the Board notes that that when rating 
interstitial lung disorders, it is VA policy to rate the 
disability based on post-bronchodilator use.  See 61 Fed. 
Reg. 46,723 (September 5, 1996).  

The veteran was afforded a comprehensive pulmonary 
examination in September 2004 to determine the severity of 
his asbestos-related lung disorder.  Indeed, objective 
findings confirm that the veteran had pleural calcified 
plaques overlying the right mid lower lateral thorax.  
Associated with this examination is a PFT report, dated in 
October 2004, which indicated post-bronchodilator scores for 
FVC of 68.9 percent predicted, with no DLCO (SB) scores 
assessed for post-bronchodilator use.  This is the most 
current and only usable PFT assessment of record, with the 
only other PFT result (dated in January 2004) reflecting only 
pre-bronchodilator usage.  As such, the veteran's PFT score 
of 68.9 percent predicted for FVC after bronchodilator 
administration warrants a 30 percent evaluation based on the 
application of the General Formula.  There are other records 
of pulmonary treatment of record (confirming the diagnosis of 
calcified plaques); however, there are no indications of a 
more severe pulmonary disorder via PFT scores and thus, the 
veteran's claim for an increase in evaluation must be denied. 

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  38 U.S.C.A. § 
5107(b); see also, e.g., Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001);.Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

Furthermore, the Board realizes that this is an appeal from 
an initial grant of service connection and as such must, if 
appropriate, make a consideration of "staged ratings."  See 
Fenderson, supra.  In this case, it is not necessary to 
consider multiple ratings, as the veteran's entitlement dates 
back to the filing of his original claim for service 
connection.    
   

ORDER

Entitlement to an initial disability rating in excess of 30 
percent for bilateral calcified pleural plaquing, resultant 
from exposure to asbestos, is denied.  


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


